

116 HR 7849 IH: Renewable Energy Jobs Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7849IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Ruiz introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Labor to carry out a pilot program to award competitive grants to eligible entities to train individuals for careers in the renewable energy and energy efficiency industries, and for other purposes.1.Short titleThis Act may be cited to as the Renewable Energy Jobs Act.2.Alternative Energy Training and Employment Pilot Program(a)Pilot programThe Secretary of Labor shall carry out a pilot program (in this section referred to as the pilot program) to award competitive grants to eligible entities to train individuals for careers in the renewable energy and energy efficiency industries.(b)Application(1)In generalTo apply for a grant under the pilot program, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsA grant application under this section shall include the following:(A)A proposal for a program to train individuals for careers in the renewable energy and energy efficiency industries. (B)A description of the presence of such industries, and the availability of jobs in such industries, in the State in which the eligible entity will carry out the program. (C)A description of the sustainability of long-term careers in such industries in such State, including a description of the growth of such industries over the 10-year period preceding the date of the application and the production output of such industries as of the date of such application.(D)A plan to coordinate the efforts of the eligible entity under the program with relevant efforts of workforce development boards. (E)A description of how the program aligns with the workforce plan of such State.(F)A description of how the program will aid participants to attain recognized postsecondary credentials. (c)Duration of grantEach grant under this section shall be for a period of 3 years.(d)Use of fundsAn eligible entity that receives a grant under this section may use the grant funds—(1)to carry out the proposal submitted by the recipient under subsection (b)(2)(A);(2)to reimburse a primary entity for the cost of providing on-the-job training;(3)to reimburse a secondary entity for the cost of providing skills training (or on-the-job training if in partnership with an energy efficient employer);(4)to reimburse an employer for wages associated with registered apprenticeship;(5)to conduct outreach to inform primary entities, secondary entities, and the public, including individuals in rural areas and Indian tribes, of eligibility or potential eligibility for participation in the program; and(6)to conduct any other activities that the Secretary determines appropriate.(e)PriorityIn awarding grants under subsection (a), the Secretary shall prioritize grants to eligible entities that submit a proposal to carry out a program in a State that is among the 5 States with the highest installed alternative energy power capacity.(f)ConditionsAs a condition of receipt of funds under this section, the Secretary shall require an eligible entity to agree—(1)to repay to the Secretary any amount received under the pilot program that is not used for the purposes described in subsection (d) by the date that is 3 years after the date on which the recipient received such funds; (2)to submit to the Secretary, at such times and containing such information as the Secretary shall require, reports on the use of grant funds; and(3)to ensure that any employer or other entity receiving funds through a program under this section pays each individual receiving on-the-job training provided by such employer or entity not less than the applicable minimum wage for the State or locality in which such training is provided.(g)Limitation on administrative costs(1)Federal administrationOf the amounts appropriated pursuant to the authorization of appropriations under subsection (i), 2 percent shall be made available to the Secretary for administrative costs associated with implementing and evaluating the pilot program under this section and for preparing and submitting the report required under subsection (h).(2)Program administrationThe Secretary shall determine the appropriate maximum amount of each grant awarded under this section that may be used by the recipient for administrative and reporting costs.(h)Report to CongressThe Secretary shall submit to Congress an annual report on the pilot program for each year of the grant period containing—(1)a description of activities carried out under this section;(2)an evaluation of the pilot program; and(3)a description of how many participants were employed by renewable energy and energy efficiency employers within 6 months of completing the training.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2020 through 2023, for the purpose of carrying out the pilot program.(j)DefinitionsFor purposes of this section:(1)The term eligible entity means—(A)a primary entity; or(B)a consortium of entities that—(i)consists of one or more primary entities; and(ii)may include one or more secondary entities.(2)The term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).(3)The term installed alternative energy power capacity means the amount of wind, solar, and geothermal power generation, expressed in megawatts, installed in a State.(4)The term institution of higher education has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(5)The term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152).(6)The term on-the-job training means training by renewable energy and energy efficiency employers, a labor organization, a institution of higher education, or a nonprofit organization that is provided to a paid participant while engaged in productive work that—(A)provides knowledge or skills essential to the full and adequate performance of the job;(B)provides reimbursement to the employer for the costs of providing the training and additional supervision related to the training; and(C)is limited in duration as appropriate to the occupation for which the participant is being trained, taking into account the content of the training, the prior work experience of the participant, and the service strategy of the participant, as appropriate.(7)The term primary entity means—(A)a renewable energy and energy efficiency employer; or(B)a workforce development board.(8)The term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (9)The term renewable energy and energy efficiency employer means an employer that employs individuals in a trade or business in the renewable energy and energy efficiency industries.(10)The term renewable energy and energy efficiency industries means any of the following industries:(A)The energy-efficient building, construction, or retrofits industry.(B)The renewable electric power industry, including the wind, solar, and geothermal energy industries.(C)The energy efficiency assessment industry that serves the residential, commercial, or industrial sectors.(D)The industries that manufacture solar panels, wind turbines, geothermal generators, and similar products.(11)The term secondary entity means—(A)a institution of higher education;(B)a nonprofit organization; or (C)a labor organization.(12)The term skills training means training by secondary entity that provides the knowledge and skills essential to specific jobs in the renewable energy and energy efficiency industries.(13)The term State includes each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Palau, and the territories and possessions of the United States.(14)The term workforce development board means a State or local workforce development board established under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.).